Citation Nr: 1450048	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-03 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for asbestosis.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1943 to May 1947 and from November 1950 to March 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that additional evidence was associated with the file after these claims were last adjudicated by the RO in a December 2011 statement of the case (SOC).  In August 2014 the Veteran waived his right to initial consideration of this evidence by the RO as Agency of Original Jurisdiction (AOJ) and requested, instead, that the Board consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).

The Board also notes that the Veteran had indicated in his January 2012 substantive appeal (VA Form 9) that he wished to testify at a hearing before the Board. However, this request was withdrawn in an August 2014 statement by the Veteran's representative on his behalf.  Accordingly, the Board may proceed with appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's asbestosis was caused by asbestos exposure during active service.



2. The Veteran's bilateral hearing loss was caused by noise exposure during active service.

3. The Veteran's tinnitus was caused by noise exposure during active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for asbestosis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2. The criteria for service connection for bilateral ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

3. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a medical nexus or causal relationship, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (2013) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including sensorineural hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Board has reviewed all the evidence in the claims file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When 

the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


I. Asbestosis

The Veteran's claim of service connection for asbestosis is based on his contention that his disability resulted from exposure to asbestos during active service.  For the following reasons, the Board finds that service connection for asbestosis is established.

The Veteran has had a diagnosis of asbestosis during the pendency of this claim.  In this regard, a February 2007 private treatment record states that the Veteran has been diagnosed with asbestosis.  In addition, a July 2006 private treatment record states that asbestosis was very probably based on the findings in a chest x-ray study.  The diagnosis of asbestosis is repeated throughout years of private treatment records and, most recently, it was re-confirmed in an August 2014 private treatment record.  Although the October 2010 VA examination report reflects the examiner's finding that there was no objective evidence of asbestosis, the VA examiner states that the Veteran's bilateral pleural thickening and pleural plaques are consistent with asbestos exposure.  Thus, in light of the private treatment records diagnosing asbestosis and resolving reasonable doubt in favor of the Veteran, a diagnosis of asbestosis has been established.

In addition, the Veteran's in-service asbestos exposure is established based on his military occupational specialties (MOS's) as a water tender and boiler operator, as well as the circumstances of his service in the Navy.  See 38 U.S.C.A. § 1154(a) (West 2002).  In this regard, several million US Navy veterans were exposed to asbestos during World War II as it was used extensively in military ship construction at that time.  M21-1, VBA Adjudication Procedural Manual M21-

1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9, Subsection (G) (December 16, 2011).

Finally, letters dated in February 2010, February 2012 and August 2014 reflect a private treating physician's opinion that the Veteran's asbestosis is at least as likely as not due to his military service.  In this regard, the private physician referenced private treatment records dating back to 2005, including x-ray results that supported a diagnosis of asbestosis, that the Veteran's only exposure to asbestos was in service, and the finding that the he has no other known risk factors that may have contributed to his current condition.

The Board notes that the October 2010 VA examination report reflects the VA examiner's opinion that "[i]t would be only with resort to mere speculation to opine whether or not the veteran s current claimed respiratory disease/symptoms ([m]ildly decreased lung volume without current objective evidence for airway disease per [pulmonary function test]) is due to or aggravated to any degree by his asbestos exposure conceded in service."  However, the VA examiner also opined that "the bilateral pleural thickening and pleural plaques found on imaging studies are consistent with the [V]eteran's conceded asbestos exposure during his military service."  Thus, the VA examiner's opinion does not outweigh the private physician's opinion and the evidence in at least a state of equipoise regarding a nexus between the Veteran's asbestosis and his in-service exposure to asbestos.

Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for asbestosis is established.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


II. Bilateral Hearing Loss

The Veteran's claim of service connection for bilateral hearing loss is based on his contention that this disability resulted from noise exposure and resulting acoustic trauma during active service.  For the following reasons, the Board finds that service connection for bilateral hearing loss is established.


With regards to the first Shedden element, evidence of a current disability, impaired hearing is considered a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A current bilateral hearing loss disability has been established.  More specifically, the February 2010 VA audiological examination report reflects that the Veteran had puretone thresholds in each ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
25
40
50
RIGHT
25
10
20
45
45

Thus, because of the puretone thresholds of 40 decibels or higher in each ear, the Veteran has a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385.

In addition, the Veteran's MOS's have been determined by the Department of Defense to involve a high probability of hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Thus, the Board finds it credible that the Veteran was exposed to hazardous noise in service based on his MOS's and the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  

Finally, a September 2009 private treatment record states that the Veteran's hearing loss is at least as likely as not related to his exposure to hazardous noise while in the military.  The Board notes that the February 2010 audiological examination report reflects the VA examiner's opinion that any finding as to a relationship between the Veteran's hearing loss and his exposure to acoustic trauma in service would be based on mere speculation.  However, the September 2009 private opinion is sufficient to place the evidence in at least a state of equipoise regarding whether the Veteran's hearing loss is related to his in-service acoustic trauma.

Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is established.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


III. Tinnitus

The Veteran's claim of service connection for tinnitus is based on his contention that this disability resulted from exposure to acoustic trauma during active service.  For the following reasons, the Board finds that service connection for tinnitus is established.

The February 2010 VA audiological examination report states that the Veteran has been diagnosed with tinnitus.  In addition, as discussed above, the Veteran's MOS's have been determined by the Department of Defense to involve a high probability of hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Thus, the Board finds it credible that the Veteran was exposed to hazardous noise in service based on his MOS's and the circumstances of his service.  See 38 U.S.C.A. § 1154(a).

Finally, the February 2010 VA audiological examination report reflects the VA examiner's opinion that the Veteran's tinnitus is at least as likely as not a symptom associated with the hearing loss.  Thus, as service connection has been established for the Veteran's hearing loss, service connection is also established for his tinnitus as etiologically related to the hearing loss.


Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is established.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for asbestosis is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


